United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 07-2767
                                   ___________

Susan L. George,                      *
                                      *
            Appellant,                *
                                      * Appeal from the United States
      v.                              * District Court for the Western
                                      * District of Arkansas.
Michael J. Astrue, Commissioner,      *
Social Security Administration,       * [UNPUBLISHED]
                                      *
            Appellee.                 *
                                 ___________

                             Submitted: December 5, 2008
                                Filed: December 10, 2008
                                 ___________

Before WOLLMAN, SMITH, and GRUENDER, Circuit Judges.
                           ___________

PER CURIAM.

       Susan L. George appeals the district court’s1 order affirming the denial of
disability insurance benefits and supplemental security income. In her February 2004
application, George alleged she had been disabled since December 2003. After a
hearing, an administrative law judge (ALJ) determined that (1) George’s impairments
of osteoarthritis, dysthymic disorder, and substance abuse were severe but did not


      1
      The Honorable Barry A. Bryant, United States Magistrate Judge for the
Western District of Arkansas, to whom the case was referred for final disposition by
consent of the parties pursuant to 28 U.S.C. § 636(c).
equal a listed impairment, either singly or in combination; (2) her allegations
regarding her limitations were not entirely credible; (3) she had the residual functional
capacity (RFC) to perform a wide range of light work; and (4) she could perform her
past relevant work (PRW) as a cashier, hostess, and waitress. We reject George’s
arguments for reversal as follows.

       First, the ALJ correctly found that the evidence George presented did not meet
the listing criteria for osteoarthritis, see 20 C.F.R. Pt. 404, Subpt. P, App. 1, 1.02
(listing for major dysfunction of a joint); Kirby v. Astrue, 500 F.3d 705, 707 (8th Cir.
2007) (claimant bears burden of establishing severe impairment), and properly
considered her impairments in combination, see Hajek v. Shalala, 30 F.3d 89, 92 (8th
Cir. 1994). Second, the ALJ properly found that George’s depression and anxiety
were not severe. See Kirby, 500 F.3d at 707 (impairment is not severe if it is only
slight abnormality that would not significantly limit mental ability to do basic work
activities). Although George has a history of diagnoses of depression, as well as an
indication of bipolar disorder, she testified that Effexor helps control her depression,
see Brown v. Barnhart, 390 F.3d 535, 540 (8th Cir. 2004) (noting that if impairment
can be controlled by treatment, it cannot be considered disabling), and the Psychiatric
Review Technique Form in the record indicates that George has only mild and
moderate limitations, see 20 C.F.R. Pt. 404, Subpt. P. App. 1, 12.04 (listing for
affective disorders), 12.06 (listing for anxiety disorders).

       Third, the ALJ properly discounted George’s assertion that her pain and other
impairments were disabling. The ALJ’s finding is supported by his consideration of
George’s daily activities, her failure to seek medical care as often as would be
expected given her assertions of severe and debilitating pain, the lack of objective
medical evidence indicating a disability, and some discrepancy in George’s reporting
of her alcohol and drug use. See Lowe v. Apfel, 226 F.3d 969, 972 (8th Cir. 2000)
(if adequately explained and supported, credibility findings are for ALJ to make).
George presented no supporting evidence that her failure to seek further medical

                                           -2-
treatment was due to the expense. See Osborne v. Barnhart, 316 F.3d 809, 812 (8th
Cir. 2003).

       Fourth, the ALJ’s hypothetical to the vocational expert included all of the
restrictions set forth in both the physical and mental RFC assessments, and the ALJ
was entitled to include only those impairments that he found to be substantiated by the
record. See Johnson v. Apfel, 240 F.3d 1145, 1148 (8th Cir. 2001) (ALJ may exclude
alleged impairments he has properly rejected as untrue or unsubstantiated). Finally,
although George argues that the ALJ did not fully develop the record, she fails to
specify what additional records the ALJ should have sought. The administrative
record included medical records from the Charitable Christian Medical Clinic and the
Hot Springs Rehabilitation Center, as well as physical and mental consulting
examinations. See Payton v. Shalala, 25 F.3d 684, 686 (8th Cir. 1994) (proper inquiry
is whether record contained sufficient evidence for fair determination).

      The judgment is affirmed.
                      ______________________________




                                          -3-